Case 2:21-cv-02295-JS-SIL Document 1-2 Filed 04/27/21 Page 1 of 2 PagelD #: 41

Exhibit A
Case 2:21-cv-02295-JS-SIL Document 1-2 Filed 04/27/21 Page 2 of 2 PagelD #: 42

Certificate# 214239

Surrogate's Court of the State of New York
Suffolk County File#: 744P 1994

Certificate of Appointment of Executor

IT IS HEREBY CERTIFIED that Letters for the Estate of the Decedent named below have been granted by
this Court, and such Letters are unrevoked, are valid and are in-full force as of this date.

Name of Decedent: Marie Antoinette Wa Irvine

Date of Death: February 20, 1994

Domicile: Huntington

Fiduciary Appointed: Stuart A Irvine:

Letters Issued: LETTERS TESTAMENTARY

Letters Issued On: May 18, 1994

Limitations: NONE

THESE LETTERS, granted pursuant to a.decree entered by the court, authorize and empower the
above-named fiduciary or fiduciaries to perform all acts requisite to the proper administration and disposition

of the estate/trust of the Decedent in accordance with the decree and the laws of New York State, subject to
the limitations and restrictions, if any, as set forth above.

and such Letters are unrevoked and in full force as of this date.

Dated: November 8, 2020 IN TESTIMONY WHEREOF, the seal of the Suffolk
Riverhead, New York County Surrogate's Court has been affixed.

WITNESS, Honorable Theresa Whelan, Judge of the
Suffolk County Surrogate’s Court.

Angle Compoel’

 

Amy E Campbell, Deputy Chief Clerk
Suffolk County Surrogate’s Court

This Certificate is Not Valid Without the Raised Seal of the Suffolk County Surrogate's Court

 
